DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Examiner's Note.
Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as", “able to” or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69 USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as"", “able to” or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as"", “able to” or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.

Election/Restrictions
Applicant’s election of invention I and species 1, claims 1-13 without traverse the reply filed on 01/18/2022 is acknowledged.

                                                       Reference of prior art
Alberding et al.  (US 7398721, Cold-gas Munitions Launch System).
Spink et al.  (US 4616554, lock Extendable Tube For Vertically Delivered Weapons). 
Miralles et al.  (WO 2011066030, SYSTEMS AND DEVICES FOR REMOTELY OPERATED UNMANNED AERIAL VEHICLE REPORT-SUPPRESSING LAUNCHER WITH PORTABLE RF TRANSPARENT LAUNCH TUBE). Using the equivalent US 20110315817 reference.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2  and 6-9  is/are rejected under 35 U.S.C. 103 as being unpatentable over 		Alberding.


Re claim 1    Referring to the figures and the Detailed Description, Alberding discloses:  A method of launching an unmanned aerial vehicle (UAV) launch, comprising: 
generating gas in a gas generator (118); 
introducing said generated gas to a high-pressure volume between an expandable sabot skirt (skirts of sled “sabot” 112 abutting 102) of a sabot (112) and said gas generator to break a coupling that restrains said sabot in a launch tube (117);
However Alberding discloses the aircraft according to claim 1, but does not expressly disclose wherein the coupling comprises an adhesive coupling. However, it would have been an obvious substitution of functional equivalents to substitute the explosive bolts of Alberding for an adhesive couplings in order to provide a stronger positive coupling, since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
 pushing said expandable sabot skirt against an inner circumferential wall of said launch tube using said generated gas (fig’s. 1-3); and 
driving said sabot up said launch tube using said generated gas (fig’s. 1-3).

Re claim(s) 2    Referring to the figures and the Detailed Description, Alberding, as modified above, discloses: The method of claim 1, wherein said adhesive coupling comprises an adhesive coupling between said expandable skirt and a shell surrounding said gas generator (117 and shell of 118).

Re claim(s) 6    Referring to the figures and the Detailed Description, Alberding, as modified above, discloses: A method of launching an unmanned aerial vehicle (UAV) launch, comprising: restraining a sabot in a launch tube; introducing gas to a high-pressure side of an expandable sabot skirt of a sabot to break said restraint of said sabot in said launch tube; and driving said sabot up said launch tube using said gas.
(Claim 6 is similar in scope to Claim 1; therefore, Claim 6 is rejected under the same rationale as Claim 1).


Re claim(s) 7    Referring to the figures and the Detailed Description, Alberding, as modified above, discloses: The method of claim 6, further comprising: pushing said expandable sabot skirt against an inner circumferential wall of said launch tube using said gas (Alberding as seen at least in fig. 2 as a result of the pressure in item 226).

Re claim(s) 8    Referring to the figures and the Detailed Description, Alberding, as modified above, fails to teach discloses the aircraft according to claim 7, but does not expressly disclose restraining a sabot comprises restraining said sabot using an adhesive. However, it would have been an obvious substitution of functional equivalents to substitute the explosive bolts of Alberding for an adhesive couplings for restraining a sabot in order to provide a stronger positive coupling, since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).

Re claim(s) 9    Referring to the figures and the Detailed Description, Alberding, as modified above, discloses: The method of claim 8, wherein said restraining said sabot using an adhesive further comprises restraining an expandable skirt of said sabot to a shell surrounding a gas generator in said launch tube (Alberding items 117).

Claim(s) 3 and 4  is/are rejected under 35 U.S.C. 103 as being unpatentable over Alberding in view of Spink.

Re claim(s) 3    Referring to the figures and the Detailed Description, Alberding, as modified above, fails to teach as disclosed by Spink: The method of claim 1, further comprising: clasping a UAV to said sabot using a clasp (36); and restraining said clasp against said inner circumferential wall of said launch tube to prevent said clasp from decoupling from at least one of: said UAV and said sabot (col. 3, l 25-38).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Miralles teachings of clasping a UAV to said sabot using a clasp; and restraining said clasp against said inner circumferential wall of said launch tube to prevent said clasp from decoupling from at least one of: said UAV and said sabot into the Alberding, as modified above, to  secures the UAV with respect to the inner circumferential wall of said launch tube.

Re claim(s) 4    Referring to the figures and the Detailed Description, Alberding, as modified above, discloses: The method of claim 3, further comprising: sliding said clasp past said inner circumferential wall to release said clasp from at least one of: said UAV and said sabot (Spink 36).

Claim(s) 5 and 10-13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Alberding in view of Spink and further in view of Miralles.

Re claim(s) 3    Referring to the figures and the Detailed Description, Alberding, as modified above, fails to teach as disclosed by Miralles: The method of claim 3, further comprising: tethering said sabot to said launch tube to prevent said sabot from exiting said launch tube (¶ 0036-0038 and fig’s 10A-11B, items 1050, 1060).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Miralles teachings of tethering said sabot to said launch tube to prevent said sabot from exiting said launch tube into the Alberding, as modified above, to retaining the sabot via the tether in the launcher to prevent the loss of the sabot.

Re claim(s) 10    Referring to the figures and the Detailed Description, Alberding, as modified above, fails to teach as disclosed by Miralles: The method of claim 9, further comprising: tethering said sabot to said launch tube (¶ 0036-0038 and fig’s 10A-11B, items 1050, 1060).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Miralles teachings of tethering said sabot to said launch tube into the Alberding, as modified above, to retaining the sabot via the tether in the launcher to prevent the loss of the sabot and to keep it for future launch.

Re claim(s) 11   Referring to the figures and the Detailed Description, Alberding, as modified above, fails to teach as disclosed by Miralles:  The method of claim 6, wherein said expandable sabot skirt further comprises a circumferential skirt protrusion that extends from said expandable sabot skirt toward an inner circumferential wall of said launch tube (fig. 11A-11B protrusion at the top right corner of 1050).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Miralles teachings of said expandable sabot skirt further comprises a circumferential skirt protrusion that extends from said expandable sabot skirt toward an inner circumferential wall of said launch tube into the Alberding, as modified above, such that Post-launch, the launcher diffuses the pressure from the launcher via seepage about the sabot.

Re claim(s) 12    Referring to the figures and the Detailed Description, Alberding, as modified above, fails to teach as disclosed by Miralles: The method of claim 6, further comprising: restraining the travel of said sabot by a tether configured to prevent said sabot from exiting said launch tube, and wherein the restrained travel of said sabot substantially retains said gas within said launch tube (¶ 0036-0038 and fig’s 10A-11B, items 1050, 1060).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Miralles teachings of restraining the travel of said sabot by a tether configured to prevent said sabot from exiting said launch tube, and wherein the restrained travel of said sabot substantially retains said gas within said launch tube into the Alberding, as modified above, to retaining the sabot via the tether in the launcher to prevent the loss of the sabot and to keep it for future launch.

Re claim(s) 13    Referring to the figures and the Detailed Description, Alberding, as modified above, discloses:  The method of claim 12 wherein said tether is attached to said sabot and said inner circumferential wall of said launch tube by at least one of: a tether reel and a winding element (1014).

Conclusion
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri during office hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642